Campbell, J.
This bill was filed to restrain Brown from asserting title by action of ejectment for so' much of a lot of land purchased by him in Grand Rapids as is occupied by the railroad of complainants.
Brown bought by deeds which expressly refer to the occupancy by the railroad. His purchase is therefore subject to whatever rights they had.
The ease presents no questions of law and depends on a very simple state of facts.
In 1853 a contract was made in writing whereby Daniel W. Coit, the owner of several government subdivisions including the laud in question, agreed with Harvey P. Yale, who was acting partly for himself and partly as a director of the Oakland and Ottawa Railroad Company, to sell to Yale an undivided interest in certain of these lands, one of the express conditions being that the railroad should pass through the lands, and a depot be built within certain specified distances. The railroad was located and the line marked and cleared, and the place of the depot was fixed. All matters having been settled the contract was as to the rest carried out by deed to an assignee of Yale in December, 1855. The previous month a partition deed was made between Ooit and one Curtis (who liad some unrecorded claim to an undivided interest in the property), and the property covered by the road was nominally within his share of the division. He conveyed to Brown in 1871, by warranty as to all but the railroad land, and by quit-claim as to that.
When Coit and Curtis made the partition deed the road had been surveyed, marked out, and clearly designated by clearing and otherwise.
By statutes which are public laws the Oakland and Ottawa *535Railroad was authorized to become merged in the Detroit and Milwaukee Railway, whose corporate existence is admitted in the answer as a corporation cle facto in possession of the property, and its subsequent reorganization is also admitted. No further evidence is needed until the presumption of regularity is overthrown, — even if it could be assailed by strangers collaterally.
As the road was laid out in accordance with Ooit’s requirement, and its location was one of the chief conditions of [his contract, we do not think there is any ground for claiming that the company was to have no rights without a further purchase. And as Curtis took his deed with constructive notice of this right, by open and evident occupancy by a road in course of construction, and his grantee took with plainer notice and actual knowledge of the occupancy, the title of Brown cannot prevail, and the bill is well founded.
The decree must be affirmed with costs.
Cooley, O. J., and Graves, J., concurred.
Marston, J., did not sit in this case.